Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 1 of 23                          PageID #: 306



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

    CALVARY CHAPEL OF BANGOR,                       )
                                                    )
                         Plaintiff,                 )
                                                    )
    v.                                              ) Docket No. 1:20-cv-00156-NT
                                                    )
    JANET MILLS, Governor of the State of           )
    Maine,                                          )
                                                    )
                         Defendant.                 )


                           ORDER ON PLAINTIFF’S MOTION

                    FOR A TEMPORARY RESTRAINING ORDER

         On Tuesday, May 5, 2020, at 9:37 p.m., Plaintiff Calvary Chapel of Bangor filed

a ten-count Complaint against Janet Mills, Governor of Maine (“Governor Mills”),

alleging that the Governor’s orders issued in response to COVID-19, which limit the

size of gatherings to ten people, violate Calvary Chapel’s constitutional and statutory

rights. Before the Court is the Plaintiff’s Motion for Temporary Restraining Order,

which seeks emergency relief before Sunday, May 10, 2020. Motion for Temporary

Restraining Order and Preliminary Injunction (“Pl.’s Mot.”) (ECF No. 3).

         I held a brief conference with Plaintiff’s counsel on Wednesday, May 6, 2020,

because the Plaintiff asserted in its complaint that Calvary Chapel’s attempts to

secure relief from the State without judicial intervention had been ignored1 and




1       The Plaintiff’s attempts to secure relief from the State turned out to be a letter sent via email
to the Governor and her counsel at 8:30 p.m. on May 4, 2020, giving the Governor until 1:00 p.m. the
next day, May 5, 2020, to notify Calvary Chapel that she had rescinded her Executive Order limiting
gatherings to ten people. Demand Letter (ECF No. 1-19)
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 2 of 23                                         PageID #: 307



attempts to notify the State would be futile before Sunday. Compl. ¶¶ 83–85 (ECF

No. 1). I advised Plaintiff’s counsel that service on the Governor would not be as

difficult as the Plaintiff asserted, and, at my urging, the Plaintiff was able to effect

service in time for a joint telephone conference at 9:00 a.m. the next day, Thursday,

May 7, 2020. The Governor agreed to provide an expedited response, which was

submitted at 5:00 p.m. on Friday, May 8, 2020.2 (ECF No. 23.) After considering the

motion, the exhibits filed in support thereof, and the opposition to the motion filed by

the Governor, I DENY the Plaintiff’s Motion for Temporary Restraining Order.


                                                BACKGROUND

I.       The COVID-19 Pandemic

         The 2019 Novel Coronavirus (“COVID-19”) is a respiratory illness caused by a

coronavirus, known as SARS-CoV-2. Decl. of Nirav Dinesh Shah, M.D., J.D.3 ¶ 9

(“Shah Decl.”) (ECF No. 20). An outbreak of COVID-19 was first identified in

January of 2020 in Wuhan City, China, and it has since swept the globe. Shah Decl.

¶¶ 9, 11. As of May 7, 2020, COVID-19 has infected millions worldwide and killed

75,543 people in the United States alone. Shah Decl. ¶ 11.4 On January 31, 2020, the




2      Around the same time that the State’s opposition was filed, the Americans United for
Separation of Church and State submitted a motion for leave to file an amicus brief with an
accompanying brief. (ECF Nos. 22 & 24.) Because of the tight timelines, and because the Plaintiff has
not had time to file any opposition to the amicus motion, I have not considered the amicus brief.
3      Dr. Shah is the Director of the Maine Center for Disease Control and Prevention. Shah Decl.
¶ 1 (ECF No. 20).

4        See also World Health Organization, Coronavirus Disease 2019 Situation Report, May 6, 2020
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200508covid-19-sitrep-109.pdf?sfvrsn=159c3dc_2
(last visited May 9, 2020).


                                                            2
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 3 of 23                      PageID #: 308



United States Department of Health and Human Services determined that, as of

January 27, 2020, the COVID-19 virus constituted a nationwide public health

emergency. Shah Decl. ¶ 10. On March 11, 2020, the World Health Organization

declared a global pandemic. Shah Decl. ¶ 10. On March 13, 2020, President Donald

Trump declared a National Emergency.5

       Although not everything is yet known about COVID-19, it appears to spread

several ways, including: (1) through respiratory droplets produced when an infected

person coughs, sneezes, or talks; (2) through close personal contact, such as touching

or shaking hands; and (3) through touching an object or surface containing the virus

and then touching one’s mouth, nose, or eyes. Shah Decl. ¶ 13. It is known that the

virus can travel up to six feet through the air, and that it can live on surfaces, such

as cardboard, for up to 24 hours. Shah Decl. ¶ 14. What makes the COVID-19 virus

so nefarious is its long incubation period. Shah Decl. ¶ 15. For up to 14 days, a person

can be infected and spreading the virus without noticing any symptoms. Shah Decl.

¶ 15. There is currently neither a vaccine for COVID-19 nor any effective

pharmaceutical treatment, and it will take considerable time—perhaps over a year—

for a vaccine or treatment to be developed and widely distributed. Shah Decl. ¶ 18.

       In the absence of a vaccine or other treatment, the most effective way to control

the virus is to practice “social distancing,” also referred to as “physical distancing.”

Shah Decl. ¶ 19. Both the federal and Maine Centers for Disease Control (“U.S. CDC




5       President Trump made the National Emergency retroactive to March 1, 2020. To date, all fifty
states and the District of Columbia have declared emergencies.


                                                 3
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 4 of 23                          PageID #: 309



and Maine CDC”) have determined that, to slow the spread of this virus, it is

important to avoid gatherings of people and to keep at least six feet away from others.

Shah Decl. ¶ 20. See also U.S. CDC, How to Protect Yourself & Others,

www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html                             (last

visited May 9, 2020).

II.     Maine’s Response

        Governor Mills declared a “state of emergency” in Maine on March 15, 2020.

Proclamation of State of Civil Emergency to Further Protect Public Health

(“Emergency Proclamation”) (ECF No. 1-1). In that Emergency Proclamation,

Governor Mills stated that COVID-19 “poses an imminent threat of substantial harm

to our citizens” and directed various state agencies to implement certain restrictions

and orders to facilitate the State’s response. Emergency Proclamation at 1. Over the

last two months, Governor Mills has issued numerous executive orders addressing

the COVID-19 health crisis. The orders at issue in this case, which I refer to

collectively as the “Gathering Orders,” impose restrictions on assembly.

        First, on March 18, 2020, Governor Mills issued Executive Order 14 stating

that “[g]atherings of more than 10 people are prohibited throughout the State,” and

declared that such a prohibition was mainly aimed at “social, personal, and

discretionary events,” including those gatherings that are “faith-based.”6 Executive

Order 14 at 1 (ECF No. 1-2).



6       Governor Mills’s Order is consistent with the recommendations of President Trump and the
U.S. CDC that all people avoid social gatherings of more than ten people; work and attend school from
home whenever possible; avoid eating or drinking at bars, restaurants, and food courts; avoid
discretionary travel, shopping, or social visits; and practice good hygiene. The federal guidance advises

                                                   4
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 5 of 23                     PageID #: 310



       Then, on March 24, 2020, Governor Mills issued Executive Order 19. (ECF No.

1-3.) This Order continued the prohibition of all gatherings of more than ten people

but carved out an exemption for businesses deemed “essential.” Businesses deemed

“essential” are permitted to continue operations subject to the requirement that they

adhere to social distancing guidelines—maintaining a six-foot distance between

individuals—and other “social distancing requirements.” Under the Order, essential

businesses include “grocery and household goods” stores, “gas stations,” and “home

repair, hardware and auto repair” stores. Executive Order 19 at 2.

       Executive Order 19 ordered “non-essential” businesses to cease activities at

public-facing sites, but it permitted them to conduct limited activities that “do not

allow customer, vendor or other visitor in-person contact;” “do not require more than

10 workers to convene in space where social distancing is not possible;” and “are

facilitated to the maximum extent practicable by employees working remotely.” Non-

essential businesses may engage in activities such as taking remote orders,

maintaining the value of inventory, and processing payroll. These non-essential

businesses include “shopping malls, theaters, casinos, fitness and exercise gyms . . .,

and similar personal care and treatment facilities.” Executive Order 19 at 3.

Executive Order 19 may be enforced through Maine departments or officials that

issue business licenses. Executive Order 19 at 4.




governors of states with evidence of community transmission to close schools, businesses, and other
indoor and outdoor venues where groups of people congregate. See Lighthouse Fellowship Church v.
Northam, No. 2:20-cv-204, 2020 WL 2110416, at *2 (E.D. Va. May 1, 2020).


                                                5
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 6 of 23                         PageID #: 311



        On March 31, 2020, Governor Mills next issued Executive Order 28, which

stated: “[a]ll persons living in the State of Maine are hereby ordered, effective as of

12:01 AM on April 2, 2020 to stay at their homes or places of residence.” Executive

Order 28 at 2 (ECF No. 1-4). Executive Order 28 only permitted residents to travel

out of their homes if they were conducting “essential” activities or traveling to work

at a business allowed to continue operations. Depending on the square footage of an

essential business, Executive Order 28 placed limits on the number of customers

permitted inside at any one time—permitting 5 people for buildings of less than 7,500

square feet, 15 people for buildings between 7,500 and 25,000 square feet, 50 people

for buildings between 25,000 and 50,000 square feet, 75 people for buildings between

50,000 and 75,000 square feet, and 100 people for buildings larger than 75,000 square

feet. Executive Order 28 states that violations constitute a class E crime. 7 Executive

Order 28 stated that its prohibitions were in effect until April 30, 2020.

        On April 3, 2020, Governor Mills issued a list further explaining what

businesses were considered “essential” and “non-essential.” Essential Business

Operations Definition (ECF No. 1-5). The list of “essential” businesses included

grocery stores, household goods stores, gas stations, hardware stores, home repair

stores, garden centers and stores, child care services, and medical marijuana

dispensaries.



7       On April 2, 2020, the Maine State Police issued a statement indicating that it would enforce
Governor Mills’s Executive Order but that it was “asking for voluntary compliance” with the Executive
Order. As a “last course of action and reserved for only the most egregious violators,” the State Police
indicated that they would “[i]ssu[e] summonses or mak[e] physical arrests.” State Police Enforcement
Practices Regarding Governor’s Executive Order 1 (ECF No. 1-9).


                                                   6
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 7 of 23            PageID #: 312



       On April 14, 2020, Governor Mills issued a Proclamation to Renew the State

of Civil Emergency in Maine, which continued the civil emergency and extended the

previously issued orders for another 30 days. Proclamation to Renew the State of Civil

Emergency (ECF No. 1-6).

III.   Maine’s Plan for Reopening

       On April 28, 2020, Governor Mills released the “Restarting Maine’s Economy”

plan. Restarting Maine’s Economy (“Restarting Plan”) (ECF No. 1-8). This plan

contemplates a four-phased approach to reopening businesses and activities. “Stage

1” contemplates “a continued prohibition on gatherings of more than 10 people,” but

explicitly provides for the opening of categories of businesses “per checklist

standards.” Restarting Plan at 10. With respect to religious gatherings, Stage 1

provides for “[l]imited drive-in, stay-in-your-vehicle church services.” Restarting Plan

at 11. Thereafter, Stage 2, scheduled to begin in June, contemplates increasing the

number of people allowed at gatherings to 50. Restarting Plan at 12.

       On April 29, 2020, Governor Mills issued Executive Order 49, which extended

her prior Orders until May 31, 2020, and provided for the implementation of the

Restarting Plan. Executive Order 49 (ECF No. 1-7). Governor Mills reiterated that

the “[p]rotection of public health and our health care delivery system shall remain

the first priority.” Executive Order 49 at 2. As part of that approach, Governor Mills

directed state agencies to continue to monitor various metrics to guide the timing and

scope of easing restrictions.8 Executive Order 49 at 2.


8      Specifically, Executive Order 49 provides:


                                                    7
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 8 of 23                         PageID #: 313



       The Order further states that, “[s]tarting May 1, 2020, . . . the Commissioner

of the Department of Economic and Community Development (DECD) shall

implement the Restarting Plan and identify businesses and activities where current

restrictions may be adjusted to safely allow for more economic and personal activity.”

Executive Order 49 at 2. Any loosening of restrictions must be consistent with the

guidelines stated in the Restarting Plan. As part of the reopening process, Governor

Mills charged DECD with developing specific reopening checklists and standards for

categories of businesses. DECD is working with industry representatives and

businesses to develop industrywide checklists that will inform individual businesses

and other entities about safe reopening standards.9 In addition to providing stability

and efficiency, the primary goal of this approach is “to establish uniform standards,

restrictions and guidance that are capable of broad, baseline application.” Decl. of

Derek P. Langhauser ¶ 7 (“Langhauser Decl.”) (ECF No. 21).


       The Commissioner of the Department of Health and Human Services (DHHS) and the
       Director of the Maine Center for Disease Control and Prevention (CDC) shall continue
       to advise on COVID-19 trends and metrics to guide the timing, pace and scope of any
       easing of current restrictions. Maine CDC currently tracks, subject to change, three
       primary metrics:

                A. a downward trajectory of reported influenza-like illnesses and COVID-like
                syndromic cases;

                B. a downward trajectory of documented cases and newly hospitalized patients;
                and

                C. the capacity of Maine’s hospital systems to treat all patients without crisis
                care and the ability of the State to engage in a robust testing program.

Executive Order 49 at 2.
9        DECD has taken an organized approach to restarting by “identifying approximately 70
categories of the tens of thousands of Maine’s business, social and other entities whose operations have
been seriously affected by COVID-19.” Decl. of Derek P. Langhauser ¶ 6 (“Langhauser Decl.”) (ECF
No. 21).


                                                   8
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 9 of 23                         PageID #: 314



        According to the DECD website,10 there is a “General Checklist” that all

businesses must comply with to reopen, and there are industry-specific checklists

under the various categories of businesses. See DECD, COVID-19 Prevention

Checklists, https://www.maine.gov/decd/covid-19-prevention-checklists (last visited

May 9, 2020). Each industry-specific checklist identifies best practices for items

related to physical distancing, hygiene, personal protection, and maintenance of clean

business environment, which are necessary for the safe reopening and operation of

that category of business. All of the industry-specific checklists posted on the DECD

website state that they are “guidance documents” for the use of businesses so “they

can be prepared to meet health guidelines and reopen safely” and note that the

checklists “may be updated as additional information and resources become

available.” See, e.g., COVID-19 Prevention Checklist for Drive-in Theaters, available

at https://www.maine.gov/decd/covid-19-prevention-checklists (last visited May 9,

2020). Governor Mills indicates that DECD will also provide businesses with

“interpretive guidance” on the checklists, and for months the Governor’s counsel has

been directing inquiries to the DECD. Executive Order 49 at 2; Langhauser Decl.

¶ 8.

        Faith-based entities are one of DECD’s approximately 70 categories.

Langhauser Decl. ¶ 10. The DECD website provides the following specific guidance

for “Places of Worship”:



10      I take judicial notice of the Maine DECD website. Gent v. CUNA Mut. Ins. Soc’y, 611 F.3d 79,
84 n.5 (1st Cir. 2010) (pursuant to Fed. R. Evid. 201(b) the court took “judicial notice of the relevant
facts provided on the [government] website, which [were] ‘not subject to reasonable dispute.’ ”).


                                                   9
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 10 of 23                PageID #: 315



              A. In-person gatherings remain prohibited;
              B. Streaming and recording of services encouraged; and
              C. Drive-in services not encouraged but permitted provided:
                     1. Participants stay in their vehicles;
                     2. Leaders of services and signage provide notice about
                     staying in vehicles;
                     3. Only immediate household members in each vehicle;
                     4. Vehicles shall be parked in manner that provides six feet
                     of space between the occupants of adjacent vehicles;
                     5. Windows are kept at least ½ way up;
                     6. Any collection is executed with a drop-off receptacle that
                     requires no contact and participants remaining in their
                     vehicles; and
                     7. Religious leaders are responsible for communicating and
                     enforcing these restrictions.

DECD, Guidance on Governor’s Executive Order 19 Regarding Places of Worship,

https://www.maine.gov/decd/sites/maine.gov.decd/files/inlinefiles/Religous%20Servic

e%20Guidance.pdf (last visited May 9, 2020).

IV.    Calvary Chapel

       Plaintiff Calvary Chapel is located and hosts services in Orrington, Maine.11

Due to the Gathering Orders, the Plaintiff is prohibited from holding in-person

services within its church building for more than ten people, a restriction that the

Plaintiff contends violates its constitutional and statutory rights. Plaintiff’s counsel

represented to me during a teleconference on May 7, 2020, that Calvary Chapel did

not contact DECD for guidance prior to filing suit. Instead, the Plaintiff emailed a

letter to Governor Mills and her counsel, demanding written confirmation within less




11      The record does not provide any information about the number of members Calvary Chapel
has or the number of members who regularly attend its worship services.


                                             10
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 11 of 23                     PageID #: 316



than 24 hours “that the ‘gathering orders’ . . . prohibiting churches from meetings of

more than 10 people have been rescinded.”12 Demand Letter 1 (ECF No. 1-19).

       When no response was received, the Plaintiff filed a Verified Complaint on May

5, 2020, asserting ten causes of action: Violation of Free Exercise Clause of First

Amendment of the U.S. Constitution (Count I); Violation of Right to Peaceably

Assembly under the First Amendment to the U.S. Constitution (Count II); Violation

of Free Speech Clause of First Amendment to the U.S. Constitution (Count III);

Violation of Establishment Clause of First Amendment to the U.S. Constitution

(Count IV); Violation of Equal Protection Clause of Fourteenth Amendment to the

U.S. Constitution (Count V); Violation of Republican form of Government under the

Guarantee Clause of Article IV, § 4 of the U.S. Constitution (Count VI); Violation of

Free Exercise of Religion under Art. 1, § 3 of the Maine Constitution (Count VII);

Violation of Freedom of Speech under Art. 1, § 4 of the Maine Constitution (Count

VIII); Violation of right to have laws suspended only by the Maine Legislature (Count

IX); and Violation of the Religious Land Use and Institutionalized Persons Act, 42

U.S.C. § 2000cc—2000cc-5 (Count X).

       Upon conclusion of my May 7, 2020 teleconference with counsel, and at my

urging, Plaintiff’s counsel communicated with counsel for the Governor asking how

it might “secure permission, accommodation or conditional waiver to host parking lot,

drive-in, and/or in-person religious services” in conformance with the Restarting




12      Although the Complaint states that the Plaintiff gave the Governor until 5:00 p.m. on May 5
to respond, the demand letter itself lists a deadline of 1:00 p.m.


                                                11
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 12 of 23          PageID #: 317



Plan. Decl. of Horatio G. Mihet ¶ 3 (ECF No. 15) (“Mihet Decl.”). Plaintiff’s counsel

states that he was informed by the Governor’s counsel “that there is no mechanism

or procedure under the [Restarting Plan] by which Calvary Chapel could seek or

obtain any certification, permission, and/or exemption to permit parking lot, drive-in

and/or in-person religious services.” Mihet Decl. ¶ 4. While it may well be true that

there is no permitting process in place, counsel for the Governor has averred that

faith-based entities are allowed to hold drive-in services pursuant to the standards

posted on the DECD website. Langhauser Decl. ¶ 11. Plaintiff has not stated that it

has ever reached out to the DECD.


                                LEGAL STANDARD

      “[Injunctive relief] is an extraordinary and drastic remedy that is never

awarded as of right.” Monga v. Nat’l Endowment for the Arts, 323 F. Supp. 3d 75, 82

(D. Me. 2018) (quoting Peoples Fed. Sav. Bank v. People’s United Bank, 672 F.3d 1,

8–9 (1st Cir. 2012)). In deciding whether to issue a temporary restraining order, I

apply the same four-factor analysis that is used to evaluate a motion for a preliminary

injunction. Id. These factors are:

      (1) the likelihood of success on the merits; (2) the potential for
      irreparable harm [to the movant] if the injunction is denied; (3) the
      balance of relevant impositions, i.e., the hardship to the nonmovant if
      enjoined as contrasted with the hardship to the movant if no injunction
      issues; and (4) the effect (if any) of the court’s ruling on the public
      interest.


Esso Standard Oil Co. v. Monroig-Zayas, 445 F.3d 13, 17–18 (1st Cir. 2006). The

moving party “bears the burden of establishing that these four factors weigh in its


                                          12
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 13 of 23                            PageID #: 318



favor,” id. at 18, but the likelihood of success on the merits is the most important.

New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002). If

the movant “cannot demonstrate that he is likely to succeed in his quest, the

remaining factors become matters of idle curiosity.” Id.


                                            DISCUSSION

I.      Plaintiff’s Likelihood of Success

        A.      Free Exercise Clause

        The Free Exercise Clause, applicable to the states through the Fourteenth

Amendment, holds that governments “shall make no law respecting an establishment

of religion, or prohibiting the free exercise thereof.” U.S. Const. amend. I (emphasis

added). The Plaintiff contends that the Gathering Orders violate this rule because

they “plainly impose significant burdens on Calvary Chapel’s religious beliefs.” Pl.’s

Mot. 5.

        Over the last several weeks, the majority of courts that have considered similar

executive orders in other states have concluded that a state does not violate the Free

Exercise Clause when it limits in-person religious services to ten people, at least as

long as the state permits drive-in services.13 See Cassell v. Snyders, No. 20-cv-50153,


13       The Plaintiff repeatedly cites to a few cases in which courts did enjoin the enforcement of
COVID-19 restrictions. All are distinguishable. First, in On Fire Christian Center, Inc. v. Fischer, the
plaintiffs challenged a ban on drive-in church services. No. 3:20-cv-264-JRW, 2020 WL 1820249 (W.D.
Ky. Apr. 11, 2020). In granting the temporary restraining order to enjoin the mayor from enforcing the
ban, the court noted that the city “targeted religious worship by prohibiting drive-in church services,
while not prohibiting a multitude of other non-religious drive-ins and drive-throughs – including, for
example, drive-through liquor stores.” Id. at *6. Likewise, in Maryville Baptist Church v. Beshear, the
Sixth Circuit criticized Kentucky’s restrictions on religious activities but ultimately limited its decision
by only enjoining the enforcement of the state’s ban on drive-in services. No. 20-5427, –– F.3d ––, 2020
WL 2111316, at *4–*5 (6th Cir. May 2, 2020) (slip opinion). Although the court stated that the in-
person limitations “should give pause,” it explained that, “[i]n view of the fast-moving pace of this

                                                    13
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 14 of 23                         PageID #: 319



2020 WL 2112374, at *6 (N.D. Ill. May 3, 2020); Legacy Church, Inc. v. Kunkel, No.

CIV 20-0327 JB/SCY, 2020 WL 1905586, at *35 (D.N.M. Apr. 17, 2020). The Plaintiff

has offered no reason why Maine’s orders are distinguishable. For those reasons and

for the reasons set forth below, I conclude that the Plaintiff is unlikely to succeed on

its free exercise claims.

                1.      Government Power During a Health Emergency

        Although a government cannot use a health crisis as a pretext for trampling

constitutional rights, the Supreme Court has long recognized that “a community has

the right to protect itself against an epidemic of disease which threatens the safety of

its members.” Jacobson v. Commonwealth of Mass., 197 U.S. 11, 27 (1905). And while

such an epidemic is ongoing, the “traditional tiers of constitutional scrutiny do not

apply.” Cassell, 2020 WL 2112374, at *6 (citing Jacobson, 197 U.S. at 27; In re Abbott,

954 F.3d 772, 784 (5th Cir. 2020)). During that temporary time and in those narrow



litigation and in view of the lack of additional input from the district court, whether of a fact-finding
dimension or not, we are inclined not to extend the injunction to in-person services at this point.” See
id. at *5. Maine currently permits drive-in, stay-in-your-vehicle services. See Langhauser Decl. ¶ 11.

        Days after the Sixth Circuit decided Maryville Baptist, the district court extended the
injunction to prevent enforcement of Kentucky’s ban on “mass gatherings” as it applied to religious
services. See Maryville Baptist Church, Inc. v. Beshear, No. 3:20-cv-00278-DJH-RSE (W.D. Ky. May 8,
2020). On the same day, another district court in Kentucky entered a similar state-wide injunction.
See Tabernacle Baptist Church, Inc. v. Beshear, No. 3:20-cv-00033-GFVT (E.D. Ky. May 8, 2020). But
those courts based their decisions on determinations that Kentucky’s order was not neutral or
generally applicable and that it was not narrowly tailored. Those courts were reviewing a different
order than I have before me today. See Maryville Baptist, No. 3:20-cv-00278-DJH-RSE, at *2, *4
(noting that Kentucky’s order bans “any event or convening that brings together groups of individuals”
and stating the governor failed to consider simply limiting the number of people who could attend
service at a time); Tabernacle Baptist, No. 3:20-cv-00033-GFVT, at *10 (finding order not narrowly
tailored because “many of the serial exemptions for secular activities [such as law firms and
laundromats] pose comparable public health risks to worship services”); see also Roberts v. Neace, No.
20-5465 (6th Cir. May 9, 2020). Here, Maine does allow groups of up to ten people to gather, and, as
previously discussed, Maine’s orders target both religious and secular conduct that poses similar
health risks.


                                                  14
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 15 of 23           PageID #: 320



contexts, Jacobson instructs that courts should only overturn state action when it

lacks a “real or substantial relation to the protection of the public health” or

represents “a plain, palpable invasion of rights secured by the fundamental law.”

Jacobson, 197 U.S. at 31. Calling upon this rule, courts across this country have

repeatedly upheld orders meant to curb the spread of COVID-19, including rules that

restrict in-person religious services to ten or fewer persons. See Cross Culture

Christian Ctr. v. Newsom, No. 2:20-cv-00832-JAM, 2020 WL 2121111, at *3–*4 (E.D.

Cal. May 5, 2020); Cassell, 2020 WL 2112374, at *6–*7; Gish v. Newsom, No. EDCV

20-755-JGB, 2020 WL 1979970, at *5 (C.D. Cal. Apr. 23, 2020); Legacy Church, 2020

WL 1905586, at *25; see also In re Abbott, 954 F.3d at 783–84 (admonishing district

court for failing to apply Jacobson standard in reviewing state’s restriction of non-

essential medical procedures, including non-essential abortions).

      Maine’s Gathering Orders are likely to survive this test too. The orders are in

place to protect Maine residents from the spread of a virus that can cause serious

illness and death. Given what we know about how COVID-19 spreads, the nature of

the orders—in permitting drive-in services, online services, and small gatherings,

while restricting large assemblies of people—demonstrates a substantial relation to

the interest of protecting public health. For these reasons, I conclude that the

Plaintiff is unlikely to succeed on its claim that the Gathering Orders violate the Free

Exercise Clause.

             2.     Traditional Free Exercise Clause Analysis

      Even if the Jacobson standard was inapplicable, the Gathering Orders would

likely still survive the Plaintiff’s free exercise challenge. Under traditional analysis
                                          15
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 16 of 23              PageID #: 321



of the Free Exercise Clause, “neutral, generally applicable laws” are subject to

rational basis review, even where they are applied to religious practice. Burwell v.

Hobby Lobby Stores, Inc., 573 U.S. 682, 694 (2014).

      A law is not neutral if its object is to “infringe upon or restrict practices because

of their religious motivation.” Church of the Lukumi Babalu Aye v. City of Hialeah,

508 U.S. 520, 533 (1993). A lack of neutrality can be clear from the face of the law if

it “refers to a religious practice without a secular meaning discernable from the

language or context.” Id.; see also Perrier-Bilbo v. United States, 954 F.3d 413, 429

(1st Cir. 2020). But the Free Exercise Clause also forbids “subtle departures from

neutrality,” including evidence of bias that might not be reflected in the law’s text.

Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm’n, 138 S. Ct. 1719, 1731

(2018). In determining if a law’s object is neutral, courts consider “the effect of [the]

law in its real operation” and often call upon principles developed in equal protection

cases. Lukumi, 508 U.S. at 535, 540. Thus, a law will be found to violate the Free

Exercise Clause if it was enacted “because of,” not merely “in spite of,” its restrictions

on religious practice. Id. at 540. Relevant evidence on this point can include a

proscription of religious activity in a way not applied to comparable secular activity;

a “pattern” of “animosity” towards the religious group by the drafters; and the

suppression of “much more religious conduct than is necessary” to achieve the

asserted, legitimate purposes. Id. at 536, 542, 543.

      Here, the Gathering Orders are plainly neutral. They prohibit all non-essential

gatherings of more than ten people. There are no facts suggesting that Governor Mills



                                           16
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 17 of 23                              PageID #: 322



has any animus towards religious organizations. And under the Gathering Orders,

churches remain free to conduct drive-in services, online programs, and in-person

assemblies of up to ten people.14 The Gathering Orders are thus designed to restrict

only the aspects of the religious conduct—the large, in-person gatherings—that

undermine the secular purpose of slowing the spread of COVID-19.

        Nevertheless, the Plaintiff asserts that the Gathering Orders are not neutral

because religious organizations have been targeted and restricted in ways that

secular entities have not. In particular, the Plaintiff notes that there is an exemption

from the ten-person limit for “liquor stores, warehouse clubs, supercenter stores,

[and] marijuana dispensaries.”15 Pl.’s Mot. 6. But, in this free exercise analysis, the

question is not whether any secular entity faces fewer restrictions than any religious

one. To be comparable, the secular conduct must “endanger[ ] [the government’s]


14       The Plaintiff contends that the Gathering Orders are not neutral on their face because they
“expressly target ‘religious’ or ‘faith-based’ gatherings for disparate treatment.” Pl.’s Mot. 6. To be
sure, the orders do include those terms in listing the types of gathering that are limited to ten or fewer
people. See, e.g., Exec. Order 14 (ECF No. 1-2) (“Such gatherings include, without limitation,
community, civic, public, leisure, and faith-based events . . . .”). But the mere reference to religious
activity as part of a list of broader activities covered by the orders does not show that the order’s “object
or purpose” was to target religious activity for harsher treatment. See Church of the Lukumi Babalu
Aye v. City of Hialeah, 508 U.S. 520, 533 (1993); Maryville Baptist Church, 2020 WL 2111316, at *3
(noting that mentioning religious gathering “by name” does not establish “that the Governor singled
out faith groups”); Cassell v. Snyders, No. 20-cv-50153, 2020 WL 2112374, at *10 (N.D. Ill. May 3,
2020).
15         In multiple places, the Plaintiff asserts that the Governor has exempted casinos from the
restrictions that churches face, and it implies that casinos are permitted to continue operations. See,
e.g., Pl.’s Mot. 7 (“large numbers of people may gather at . . . casinos”); Pl.’s Mot. 8 (“large gatherings
at . . . casinos . . . are not prohibited”); Pl.’s Mot. 12 (“the State has created carveouts for gatherings of
more than 10 individuals at . . . casinos”). I have reviewed the executive orders contained in the record,
and I cannot find any support for this proposition. Executive Order 19 permits casinos to engage in
certain activities—including taking remote orders, ensuring security, and processing payroll—but
prohibits them from engaging in “customer, vendor or other visitor in-person contact.” Executive Order
19 at 3 (ECF No. 1-3) (also stating that activities are only permitted if they “do not require more than
10 workers to convene in space where social distancing is not possible” and “are facilitated to the
maximum extent practicable by employees working remotely”).


                                                     17
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 18 of 23                        PageID #: 323



interests in a similar or greater degree than” the religious conduct. Lukumi, 508 U.S.

at 543.

       The Plaintiff is unlikely to succeed in establishing that the conduct at the

secular businesses that it identifies is comparable to the conduct at religious

gatherings. “In other parts of the country, houses of worship have been linked to the

spread of COVID-19.”16 Shah Decl. ¶ 29. “Gatherings in houses of worship present a

greater risk to the public health than shopping at a grocery store or other retail outlet.

Shoppers, particularly in the current environment, enter a store, gather the items

they need as quickly as possible, check out, and promptly leave. Shah Decl. ¶ 25. In

contrast, the Plaintiff seeks to hold worship service for “no more than a few hours

twice per week.” Pl.’s Mot. at 16–17.

       Several other courts have distinguished churches from places where

individuals shop, noting that the purpose of shopping—unlike the purpose of

community-centered religious organizations—is not to congregate and converse but

instead to find and purchase items with limited contact with others. See Cassell, 2020

WL 2112374, at *9; Gish, 2020 WL 1979970, at *6. Religious gatherings, on the other

hand, are more akin to restaurants, entertainment venues, movie theaters, and

schools, all of which face the same restrictions as the Plaintiff. See id.



16      “[T]he Director of the Sacramento County Department of Health Services announced last
month that at least 70 members of a local church were infected with COVID-19. The Secretary of the
Kansas Department of Health and Environment announced that of the eleven coronavirus clusters in
Kansas recorded at the time, three were tied to church gathers. . . . Recent epidemiological studies
suggest that singing may release additional coronavirus into the air, increasing the likelihood of
infection. For example, a recent investigation traced a COVID-19 outbreak to a choir practice session.”
Shah Decl. ¶¶ 29–30.


                                                  18
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 19 of 23           PageID #: 324



      The Gathering Orders are also generally applicable. As the Supreme Court

explained in Lukumi, although “[a]ll laws are selective to some extent, . . . categories

of selection are of paramount concern when a law has the incidental effect of

burdening religious practice.” Lukumi, 508 U.S. at 542. Even “in pursuit of legitimate

interests,” the government “cannot in a selective manner impose burdens only on

conduct motivated by religious belief.” Id. at 543 (noting that this principle “has

parallels in our First Amendment jurisprudence”).

      The Plaintiff asserts that the Gathering Orders are not generally applicable

because they exempt “large crowds and masses of people gathered at numerous

businesses and other non-religious entities.” Pl.’s Mot. 7. But, again, these exempted

entities do not foster the same type of assembly as the entities—both religious and

secular—that are subject to the Gathering Orders’ restrictions. Schools, movie

theaters, concert halls, sports venues, synagogues, mosques, and churches all fall

under the Gathering Orders’ umbrella and are all burdened by the ten-person limit.

The places covered by the General Orders are places where “people sit together in an

enclosed space to share a communal experience.” Gish, 2020 WL 1979970, at *6. The

Governor has thus not selectively “impose[d] burdens only on” religious conduct, but

rather equally on all types of conduct that are likely to spread COVID-19. See

Lukumi, 508 U.S. at 543.

      Because I conclude that the Gathering Orders are neutral and generally

applicable, the Plaintiff would have to show that they are unsupported by a rational

basis in order to prevail. Given the Governor’s interest in limiting the spread of



                                          19
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 20 of 23            PageID #: 325



COVID-19, a highly contagious illness that spreads more easily through close contact,

the Plaintiff is likely unable to make such a showing.

      B.        Establishment Clause

      The Plaintiff also contends that the Gathering Orders violate the

Establishment Clause. This claim appears to rest on the same allegations as the free

exercise claim, namely that the Governor has targeted religious gatherings and has

subjected religious organizations to stricter limitations than she has imposed on

secular ones.

      As noted above, the First Amendment prohibits governments from making any

law “respecting an establishment of religion.” U.S. Const. amend. I. The “clearest

command” of this provision is that “one religious denomination cannot be officially

preferred over another, . . . nor can the government prefer religion over nonreligion.”

Perrier-Bilbo, 954 F.3d at 422 (internal quotations omitted). Under the test developed

in Lemon v. Kurtzman, government action survives an Establishment Clause

challenge if (1) it has “a secular legislative purpose,” (2) its “principal or primary”

effect “neither advances nor inhibits religion,” and (3) it does “not foster an excessive

government entanglement with religion.” Lemon v. Kurtzman, 403 U.S. 602, 612–13

(1971) (internal quotations omitted) (emphasis added); see also Freedom From

Religion Found. v. Hanover Sch. Dist., 626 F.3d 1, 9 (1st Cir. 2010). The Gathering

Orders are likely to pass this test. As discussed above, the orders have the secular

purpose of slowing the spread of COVID-19; they have the primary effect of limiting

gatherings—both secular and religious—which has been shown to slow the spread of

COVID-19; and the Plaintiff develops no argument that the orders foster government
                                           20
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 21 of 23                         PageID #: 326



entanglement with religion. As such, I conclude that the Plaintiff is unlikely to

succeed on its Establishment Clause claim.

       C.      Free Speech and Assembly

       Finally, the Plaintiff asserts that the Gathering Orders impermissibly infringe

on its First Amendment rights to free speech and assembly. Specifically, the Plaintiff

contends that the Gathering Orders “discriminate against Calvary Chapel’s free

speech rights and rights to assemble on the basis of content.” Pl.’s Mot. 11.

       Both of these claims, however, are premised on the Plaintiff’s assertion that

the Gathering Orders unconstitutionally target and restrict its religious exercise.

Because I have already concluded that the Gathering Orders do not impermissibly

restrict the Plaintiff’s free exercise of religion, the Plaintiff is unlikely to prevail on

these claims as well.17 See Gish, 2020 WL 1979970, at *7.




17      I also doubt that the Plaintiff will succeed in showing that the Gathering Orders are “content
based on their face,” as the Plaintiff asserts, which would subject the orders to strict scrutiny. Pl.’s
Mot. 11. Even if the orders were subject to heightened scrutiny, the Governor would likely be able to
show that they serve a compelling government interest (preventing the spread of COVID-19) and that
they are narrowly tailored to achieve that interest, particularly because they do not restrict drive-in
or streamed services and because, as discussed above, they do not impermissibly single out religious
groups.

         In denying similar motions for temporary restraining orders, other courts have recently
concluded that plaintiffs were unlikely to succeed on their freedom of speech and assembly claims. See
Lighthouse Fellowship Church, 2020 WL 2110416, at *10–*13 (finding that no expressive conduct or
speech was targeted by the governor’s order, but concluding that, even if there was, governor’s order
served a substantial interest unrelated to the suppression of expression, was narrowly tailored, and
left open ample alternative channels for communication); Legacy Church, Inc. v. Kunkel, No. CIV 20-
0327 JB/SCY, 2020 WL 1905586, at *38 (D.N.M. Apr. 17, 2020) (finding that New Mexico’s order was
“reasonably related to the demands of the public health crisis” and that, even if the order “was subject
to a strict scrutiny analysis, the Court would conclude that it meets strict scrutiny”).


                                                  21
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 22 of 23           PageID #: 327



II.   Remaining Factors

      While the likelihood of success on the merits is the most important of the four

factors used in evaluating a motion for a temporary restraining order, I will touch on

the remaining factors briefly.

      First, I consider the potential irreparable harm to the Plaintiff if I decline to

enter a temporary restraining order enjoining enforcement of the Gathering Orders.

Importantly, as the Plaintiff made clear in the telephonic conference of counsel, the

relief that it is seeking in this litigation is to be treated in the same fashion as an

essential business. In its supplemental filing, the Plaintiff stated that Calvary Chapel

is approximately 10,000 square feet. Mihet Decl. ¶ 6. Essential businesses of that size

that are open to the public may only have 15 people inside at one time. See Executive

Order 28 at 4. Accordingly, the harm to Calvary Chapel if no injunction issues is that

it will only be able to hold in-person services for ten participants rather than fifteen

participants. This harm is further undercut by the availability of alternate ways to

congregate in the form of “drive-in, stay-in-your-vehicle church services.”

      Next, I consider the balance of the relevant impositions. The hardship to the

Plaintiff outlined above must be balanced against the hardship to the State if the

temporary restraining order is entered. The harm to the State that would come from

an order requiring it to exempt religious institutions from gathering restrictions is

profound. If the prevalence of COVID-19 pulses up within a community, it puts lives,

and particularly the lives of our most vulnerable citizens and the health care workers

trying to save them, at risk. It also threatens the precarious steps we are making

toward reopening.
                                          22
Case 1:20-cv-00156-NT Document 27 Filed 05/09/20 Page 23 of 23         PageID #: 328



      Finally, I consider the effect of my ruling on the public interest. The State is

managing an extraordinary array of issues, and it has responded to the challenges

raised by COVID-19 by establishing uniform standards and restrictions that are

based on evolving scientific evidence. Governor Mills has laid out a path for

organizations to seek to ease restrictions. Upsetting the careful balance being drawn

by Maine’s Governor at this time would have an adverse effect on the public interest.


                                   CONCLUSION

       For the reasons stated above, the Court DENIES the Plaintiff’s Motion for a

Temporary Restraining Order.



SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 9th day of May, 2020.




                                         23
